Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10558612 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because at least claims 1 of ‘612 teaches all the elements of instant claim 1. 
US 10558612 B1
Instant 







    1. One or more computer storage media having computer-usable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform a method for 

exporting and purging files from a relational database, the method comprising: 

identifying the relational database files to be purged from a first server; 

converting said relational database files into operating system files; 

exporting said converted files in a batch via a network using file transfer protocol (ftp) to a remote server in a cloud computing network; 

and purging said relational database files from the first server. 

    



exporting and purging files from a relational database comprising:
 

one or more computing devices;
one or more computer storage media having computer-usable instructions that, when used by the one or more computing devices, cause the one or more computing devices to: 






identify relational database files to be purged from a first server; 


convert said relational database files into operating system files; 


export said converted files in a batch via a network using file transfer protocol (ftp) to a remote server in a cloud computing network; 

and purge said relational database files from the first server.




Allowable Subject Matter and Reasons for Allowance 
If the double patenting rejections are overcome via terminal disclaimer, then claims 1-20 would be allowed for the reasons given in the parent application 15/831,020 Notice of Allowance mailed 10/2/2019 page 
Response to Argument
The double patenting rejections are maintained, but see above regarding allowable subject matter. 
The 103 rejections are withdrawn in view of Applicant’s amendments to claim 7.  
Applicant argues 
Huang teaches transforming data structures and data objects by querying a logical view of a data table. See, Huang, at Abstract. Huang does not teach, nor is it used to teach, identifying a relational database files to be purged from a first server and purging said relational database files from the first server. Therefore, Huang does not teach this feature of independent claim 1. 

Brady1 teaches this feature in at least ¶ 95. See Final Action 10/7/2021 at page 13. Applicant’s argument is not persuasive. 
	Applicant further argues 
Eastwick teaches using a database interrogator which uses an ODBC interface so as to enable the application program access to the data in a legacy DBMS. See, Eastwick, at abstract. However, Eastwick does not teach identifying a relational database files to be purged from a first server and purging said relational database files from the first server. As such, Eastwick does not teach this feature of independent claim 1 either. 
With regards to the arguments above, all elements of independent claim 1 are not taught from the combination of Huang and Eastwick. 

Brady teaches this feature in at least ¶ 95. See Final Action 10/2/2021 at page 13. Applicant’s argument is not persuasive. 
Applicant’s remaining arguments have been addressed above. 

Conclusion                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Brady was not cited in the parent application 15/831,020. For the instant application, Examiner used Brady in the Final Office Action mailed 10/7/2021 (see pp. 12-13), however, Examiner inadvertently failed to include a PTO-892 with a citation to Brady.  To correct this unintentional oversight, Brady has been cited in the attached PTO-892. Brady is now part of the cited references for the instant application.